Citation Nr: 1004220	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 
1980 to September 1980, and in the Coast Guard from February 
1991 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for degenerative disc disease, with right leg pain 
and assigned a 10 percent rating effective from October 1, 
2006.  In a March 2008 rating decision, the RO continued the 
10 percent evaluation for the degenerative disc disease, and 
assigned a separate 10 percent rating for the right leg 
radiculopathy.  

The Veteran and his spouse provided testimony before the 
undersigned Veterans Law Judge at a hearing in May 2009.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration. 

At his May 2009 hearing, the Veteran testified that his 
disabilities had worsened since the last examination.  The 
last VA compensation examination of the Veteran's 
degenerative disc disease and right leg radiculopathy was 
conducted in November 2006.  Given that several years have 
passed since the last VA compensation examination, the 
Veteran should be afforded another examination to assess the 
current severity of these service-connected disabilities.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, since the last examination there is an 
indication of symptoms involving the left lower extremity.  A 
December 2008 treatment record shows a complaint of low back 
pain with radiation into the Veteran's left leg.  In light of 
this evidence, further medical opinion is necessary to 
adequately address the nature and severity of objective 
neurological impairment, if any, which is manifested in the 
Veteran's left leg as a result of his service-connected back 
disability.  

At the hearing, the Veteran's representative indicated that 
he had documentation to show that the range of motion in the 
Veteran's back was limited to 30 degrees.  However, the 
representative did not submit any treatment records or 
identify medical providers who may have relevant medical 
records.  Therefore, the Veteran is hereby informed that if 
there are any additional treatment records which are 
potentially relevant to his claims, it is in his best 
interest to clearly identify the names and addresses of any 
providers and the approximate dates of treatment.  If the 
Veteran identifies any additional treatment records 
reasonable efforts to obtain the outstanding medical records 
should be undertaken.  See 38 C.F.R. § 3.159(c) (2009).  

Since the claims file is being returned it should be updated 
to include any VA relevant treatment records compiled since 
May 12, 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request 
sufficient information to identify and 
locate any and all outstanding treatment 
records related to the disabilities on 
appeal.  Thereafter, the RO should request 
that the Veteran provide, or authorize VA 
to obtain, these records.  All efforts to 
obtain these records should be fully 
documented in the claims file.

2.  Associate with the claims folder any 
relevant VA medical records dating from 
May 12, 2009.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo an orthopedic 
examination.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  
All indicated tests and studies should be 
performed.  

The examination is asked to assess the 
severity of the Veteran's service-
connected lumbar spine disability, which 
should include a discussion about the 
ranges of motion of the lumbar spine.  The 
examiner should also state whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional range- 
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain. 

The examiner should also specify whether 
the lumbar spine disability is manifested 
by muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  

4.  The Veteran should be afforded a VA 
neurological examination to assess the 
nature and severity of his service-
connected right leg lumbar radiculopathy.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner should also address the 
nature and severity of any neurological 
impairment found in the left lower 
extremity and indicate whether it is 
associated with the service-connected 
lumbar spine disability.  

5.  After ensuring that the above 
development has been properly completed 
and undertaking any additional development 
deemed necessary, the claim should be 
readjudicated.  If it remains denied, a 
supplemental statement of the case should 
be issued.  The case should be then 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
